                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

JAMES EDWARD WHITE,                       )
#209 419,                                 )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  ) CIVIL ACT. NO. 2:17-cv-842-ECM
                                          )
CAPT. BRENDA KING, et al.,                )
                                          )
      Defendants.                         )

                            OPINION and ORDER

      Before the court is the Recommendation of the Magistrate Judge entered April

2, 2019, to which objections have been filed. (Doc. 36). Upon an independent of the

file and upon consideration of the Recommendation, it is

      ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice.

      A separate Final Judgment will be entered.

      Done this 6th day of May, 2019.


                                     /s/ Emily C. Marks
                               EMILY C. MARKS
                               CHIEF UNITED STATES DISTRICT JUDGE
